DETAILED ACTION

Response to Preliminary Amendment
The Applicant’s preliminary amendment, filed 02/10/2021, was received and entered. As the results, 3-4, 6, 8 and 9 were amended. New claims 10-18 were added. Therefore, claims 1-18 are pending in this application at this time.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 9 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bouvet (US 2017/0118256).
 	Regarding claim 9, Bouvet teaches a non-transitory computer readable storage medium, wherein the computer storage medium stores a computer program which, when executed by a processor, causes the processor to implement steps of an incoming call processing method the method comprising:
 	after receiving an incoming call carrying an call signaling, determining, according to the call signaling, a type of a calling number corresponding to the incoming call (i.e., the terminal 101 placing a call to the terminal 105 via a networks 100 and 108 using link 108, as shown in figure 1; the equipment 107 receiving a SIP/INVITE signaling message of the call and determining the caller number (calling number) is either type of valid or invalid; para. [0033]);
 	determining whether the incoming call is a malicious call based on the type of the calling number (i.e., determining the caller number of the call is either spoofed or not spoofed based on the caller number being either invalid or valid; para. [0037]); and 
intercepting the incoming call when it is determined that the incoming call is a malicious call (i.e., rejecting the call by sending an error code to sender; para. [0038]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sharpe (US 9,819,797) in view of Sargor et al. (US 2010/0165980).
 	Regarding claim 1, Sharpe teaches an incoming call processing method, applied to a terminal device (i.e., a call control unit 135 resides in a telephone 130, as shown in figure 1B performed as a terminal device (col.4, line 61 through col.5, line 2) and performed an operation on an incoming call (col.6, lines 57-63)) and comprising: 
after receiving an incoming call carrying an call signaling, determining, according to the call signaling, a type of a calling number corresponding to the incoming call (i.e., determining incoming call associated with a particular type of phone number; col.8, lines 46-47);
(i.e., determining the incoming call in a personal blacklist; col.5, lines 17-25; or determining the incoming call from) spoofed or malformed phone number (col.8, lines 48-49); and 
intercepting the incoming call when it is determined that the incoming call is a malicious call (i.e., sending the incoming call to a voicemail, blocking, hanging up or terminating the incoming call; col.6, lines 10-24).
It should be noticed that Sharpe teaches the call processing method performed for VoIP telephone calls to called phone number (col.2, lines 65-66). Sharpe further teaches the indication of incoming call is received at the control call unit 135 at called phone 130. Sharpe failed to teach the incoming call carrying an invite signaling is received the phone 130. However, Sargor et al. (“Sargor”) teaches a VoIP phone 102 transmitting an invite message (e.g., a SIP INVITE message) to a softswitch 160, as shown in figure 1. The invite message is a message that allows participants (calling device and called device) to agree on a set of compatible media types for the session. The invite message includes an address of record (AOR) of sender and dialed number of the recipient (para. [0048]). The AOR is typically, among others, a phone number of the calling party (para. [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of the incoming call carrying an INVITE signaling, as taught by Sargor, into view of Sharpe in order to provide call signaling for establishing VoIP calls from a calling party’s device to a recipient’s device.

 	Regarding claim 8, Sharpe teaches a telephone terminal (i.e., the call control unit 135 resides in a telephone 130, as shown in figure 1B), comprising a processor and a memory for storing a computer program capable of running on the processor; wherein, the processor is configured to execute steps of an incoming call processing method when running the computer program; wherein the method comprises: 
after receiving an incoming call carrying an call signaling, determining, according to the call signaling, a type of a calling number corresponding to the incoming call (i.e., determining incoming call associated with a particular type of phone number; col.8, lines 46-47);
determining whether the incoming call is a malicious call based on the type of the calling number (i.e., determining the incoming call in a personal blacklist; col.5, lines 17-25; or determining the incoming call from) spoofed or malformed phone number (col.8, lines 48-49); and 
intercepting the incoming call when it is determined that the incoming call is a malicious call (i.e., sending the incoming call to a voicemail, blocking, hanging up or terminating the incoming call; col.6, lines 10-24).
It should be noticed that Sharpe teaches the call processing method performed for VoIP telephone calls to called phone number (col.2, lines 65-66). Sharpe further 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of the incoming call carrying an INVITE signaling, as taught by Sargor, into view of Sharpe in order to provide call signaling for establishing VoIP calls from a calling party’s device to a recipient’s device.
It is also noticed that both Sharpe and Sargor, in combination, failed to clearly teach either the analog and/or landline phone 130 and/or VoIP phone 102, 104, etc. is a mobile terminal to initiate and receive the INVITE signaling of the incoming call. However, the mobile terminal initiated the call using the INVITE signaling is well-known to those skilled in the art and is obviously used in place of the phone 130 and/or VoIP phone 102, 104, etc.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of the well-known mobile terminal used to initiating as well as to receive the INVITE signaling of the 
	Regarding claim 9, Sharpe teaches a non-transitory computer readable storage medium, wherein the computer storage medium stores a computer program which, when executed by a processor, causes the processor to implement steps of an incoming call processing method the method comprising:
	after receiving an incoming call carrying an call signaling, determining, according to the call signaling, a type of a calling number corresponding to the incoming call (i.e., determining incoming call associated with a particular type of phone number; col.8, lines 46-47);
determining whether the incoming call is a malicious call based on the type of the calling number (i.e., determining the incoming call in a personal blacklist; col.5, lines 17-25; or determining the incoming call from) spoofed or malformed phone number (col.8, lines 48-49); and 
intercepting the incoming call when it is determined that the incoming call is a malicious call (i.e., sending the incoming call to a voicemail, blocking, hanging up or terminating the incoming call; col.6, lines 10-24).
It should be noticed that Sharpe teaches the call processing method performed for VoIP telephone calls to called phone number (col.2, lines 65-66). Sharpe further teaches the indication of incoming call is received at the control call unit 135 at called phone 130. Sharpe failed to teach the incoming call carrying an invite signaling is received the phone 130. However, Sargor et al. (“Sargor”) teaches a VoIP phone 102 transmitting an invite message (e.g., a SIP INVITE message) to a softswitch 160, as 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of the incoming call carrying an INVITE signaling, as taught by Sargor, into view of Sharpe in order to provide call signaling for establishing VoIP calls from a calling party’s device to a recipient’s device.

Claim 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sharpe (US 9,819,797) in view of Sargor et al. (US 2010/0165980), as applied to claims 1 and 8 above, and further in view of Filart (US 10,681,556) or Steenfeldt et al. (US 2003/0187992).
 	Regarding claims 2 and 12, Sharpe and Sargor, in combination, teach all subject matters as claimed above, except for the features of the invite signaling containing an international mobile equipment identity of a calling terminal; if the international mobile equipment identity and determining the type of the calling number corresponding to the incoming call is a mobile phone number. However, Filart teaches a SIP INVITE message containing an identifier of the originating device which corresponds an IMEI and MSISDN (col.8, lines 42-49). Steenfeldt et al. (“Steenfeldt”) teaches a SIP request message (invite signaling) comprising SIP URL, etc. which may include a subscriber 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of the invite signaling containing an international mobile equipment identity of a calling terminal; if the international mobile equipment identity and determining the type of the calling number corresponding to the incoming call is a mobile phone number, as taught by Filart, into view of Sharpe and Sargor in order to verify a mobile device associated with the mobile phone number.

Allowable Subject Matter
Claims 3-6, 10-11, and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.








Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
Any response to this action should be mailed or handed carry deliveries to:

				Commissioner of Patents and Trademarks                         		
401 Dulany Street
 				Alexandria, VA 22314

		Or faxed to: (571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the FAIR system, see http://pair-direct.uspto.gov.  If you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        						
						
Date: January 2022